Citation Nr: 1530882	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee, status post meniscectomy, arthroscopy and debridement, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1986. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2014, the Board remanded the claims for additional development.  

In May 2014, the appellant was afforded a hearing at the RO before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee, status post meniscectomy, arthroscopy and debridement, is shown to have been manifested by painful motion, but not flexion limited to 15 degrees or extension limited to 20 degrees.

2.  The Veteran's service-connected disabilities are: left knee, status post meniscectomy, arthroscopy and debridement, evaluated as 20 percent disabling, left knee internal derangement with instability, medial lateral cruciate ligament, evaluated as 10 percent disabling, and surgical scar, left knee, evaluated as 0 percent disabling (noncompensable); his combined rating is 30 percent. 

3.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected left knee, status post meniscectomy, arthroscopy and debridement have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5256, 5260, 5261, 5262 (2014).

2.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his service-connected left knee, status post meniscectomy, arthroscopy and debridement.  During his hearing, held in May 2014, the Veteran testified that he falls at times while wearing his knee brace, and that he has constant pain for which he takes hydrocodone and tramadol.  He testified that his last full-time job was six years earlier, that his disability made it difficult for him to find a job, and that he was doing part-time work in landscaping.  He complained that his March 2010 VA examination was inaccurate and inadequate, and that it does not show the severity of his symptoms.  The Veteran's spouse testified that the Veteran had left knee pain that impaired his sleep.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2014), the Veteran's service treatment records include a Medical Board Report, dated in August 1986, which shows the following: the Veteran was noted to have a history of a twisting injury while playing basketball, with complaints of ongoing instability and pain.  In January 1986, an anterior cruciate ligament tear, and Grade I chondromalacia of the medial femoral condyle, were discovered during an arthroscopy.  The Veteran also had a resection of a bucket-handle type tear of the lateral meniscus at that time.  Despite extensive strengthening exercises, the Veteran continued to have episodes of giving way.  The Veteran was determined not to be fit for duty.  The diagnoses were anterior cruciate ligament insufficiency, Grade I chondromalacia of the medial femoral condyle, and lateral meniscal tear, surgically treated.  Following service, medical reports include a July 1987 VA examination report, which notes that the Veteran used a brace.  The report contains a diagnosis of status post arthroscopic lateral meniscectomy, tear of left anterior cruciate ligament (ACL) with residual moderate chondromalacia of the lateral medial femoral condyle.  In October 1988, the Veteran underwent a left knee diagnostic arthroscopy with debridement of the left ACL stump and debridement of the left lateral meniscus.  An October 1989 VA examination report notes DJD (degenerative joint disease) of the left knee.  In January 1991, he underwent another left knee arthroscopy; there was a notation of a loose body, and a deficient ACL.  

In August 1987, the RO granted service connection for status post arthroscopic lateral meniscectomy, left knee, with chondromalacia of the left medial femoral condyle, evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  In several unappealed and final decisions, most recently in May 2005, the RO denied claims for increased ratings.  Id.

In June 2009, the Veteran filed a claim for an increased rating.  In April 2010, the RO denied the claim.  The Veteran has appealed.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
 38 C.F.R. § 4.7 (2014).

The Veteran's left knee disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5258.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted orthopedic disorder is the service-connected disorder, and it is rated as if the residual condition is a dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, under DC 5258.  The 20 percent rating is the maximum rating provided for under DC 5258.  

Under Diagnostic Code 5260, a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Under Diagnostic Code 5261, a 30 percent rating is assigned for extension of the leg limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board notes that in the RO's April 2010 decision, the RO also granted a separate 10 percent rating for left knee internal derangement with instability of the medial/lateral cruciate ligament, and that the issue of a higher rating for this disability has not been appealed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The medical evidence includes a December 2008 report from a private physician, which shows that the Veteran's left knee had extension to 8 degrees, and flexion to 116 degrees.  

A VA examination report, dated in March 2010, shows that the Veteran's left knee had extension to 0 (zero) degrees, and flexion to 105 degrees.  

A VA examination report, dated in September 2014, shows that the Veteran's left knee had extension to 0 (zero) degrees, and flexion to 100 degrees, with pain at 90 degrees.  

The Board finds that a rating in excess of 20 percent under DC 5260 or DC 5261 is not warranted.  There is no evidence to show that the Veteran's left knee flexion is limited to 15 degrees, or that his left knee extension is limited to 20 degrees.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent under DCs 5260 and 5261 have not been met. 

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, DC 5256 or DC 5262, as the evidence does not show that during the time period in issue, the Veteran had left knee ankylosis,  or malunion of the tibia and fibula.  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA progress notes, dated between 2008 and 2013, show a number of treatments for complaints that included left knee pain.  A November 2008 X-ray report contains an impression of tricompartmental arthritis.  A January 2009 report shows that the Veteran was fitted for a knee brace.  A November 2010 report notes use of pain medication and muscle relaxers, "which keep the pain under some control."  On examination, strength of left knee flexion and extension were 5-/5.   There were no deviations in gait, and there was FWB (full weight bearing), with use of a left knee brace.  In August 2012 and March 2013, the Veteran received steroid injections.  Reports, dated in November 2008, February and June of 2009, August 2010, June 2011, August 2012, and February 2013, note that there was no loss or change in motor or sensory function, and that gait was normal.  

The December 2008 report from a private physician, T.M., M.D., notes complaints of "numerous problems" with the left knee, to include limping, swelling, locking, weakness, giving way, catching, buckling, and pain.  The Veteran was noted to be unemployed, with a history of work remodeling interiors of homes and businesses.  On examination, he had a slight genu valgum of the left leg.  He was able to toe rock and heel rock without difficulty.  Squatting was positive for pain.  There was mild effusion.  X-rays were noted to show significant osteoarthritis with bone-on -bone arthritis involving the lateral compartment.  An unloading knee brace was recommended.  It was thought he would need a total knee arthroplasty in the future.

The March 2010 VA examination report notes a history of left knee pain, swelling, and difficulty with ambulation.  The Veteran reported having current left knee symptoms that included deformity, giving way, instability, pain, stiffness, weakness, and locking one to three times per month.  He denied having incoordination, or decreased speed of joint motion.  He reported having severe flare-ups every one to two months that lasted for hours.  The report notes the following: there are no constitutional symptoms of arthritis, and no incapacitating episodes of arthritis.  The Veteran was able to walk more than 1/4 of a mile, but less than a mile.  He was able to stand more than one hour, but less than three hours.  He used a cane occasionally, and always used a brace.  On examination, gait was normal.  There was no crepitation, locking, effusion, or dislocation.  The meniscus was noted to be surgically absent.  There was objective evidence of pain on motion, and following repetitive motion, with extension to 0 (zero) degrees and flexion to 90 degrees after repetitive motion.  An X-ray report contains an impression noting stable post ACL repair changes with tricompartmental degenerative narrowing, and no evidence for internal development of fracture, joint dislocation, loosening of the interference screws, joint effusion, or other complicating process.  The Veteran's usual occupation was factory work, but he was not currently employed, nor was he retired.  He has been unemployed for less than one year, because of "seasonal work."  There were no significant effects on his usual occupation.  His symptoms prevented exercise, sports, and recreation, resulted in moderate impairment of chores, shopping, and traveling, and no effect on feeding, bathing, dressing, toileting, grooming, and driving.  The Veteran was noted to have increased pain, weakness and fatigue upon repetitive motion.  

The September 2014 VA examination report shows that the Veteran complained that his condition had gotten worse since his last evaluation.  He complained of resting knee pain, and pain aggravated by prolonged walking and sitting.  His history was noted to include six surgeries, and a meniscal tear with frequent episodes of locking and pain.  He complained of daily flare-ups which took about an hour to return to baseline after medication.  Following repetitive motion, flexion was to 100 degrees, and extension was to 0 (zero) degrees.  There was no additional limitation in the range of motion following repetitive motion.  Functional loss and impairment was in the form of less movement than normal.  Strength on flexion and extension was 4/5.  There was no history of recurrent patellar subluxation or dislocation.  There was regular use of a brace.  The Veteran's symptoms impacted physical and sedentary employment to the extent that it was difficult for him to perform any activity involving prolonged sitting or walking.  

In this case, the Board does not find an increase due to functional loss is warranted.  While acknowledging the functional limitations imposed by the Veteran's left knee disability, including his difficulties with prolonged sitting, standing and walking, the Board finds, based on the evidence of record that these limitations are expected concomitants of the left knee disability, and thus are already being compensated.  See 38 C.F.R. § 4.14 (2014).  The March 2010 examination report shows that flexion was to 90 degrees following repetitive motion, and that the Veteran was able to walk more than 1/4 of a mile, but less than a mile.  He was able to stand more than one hour, but less than three hours.  The September 2014 examination report shows that functional loss and impairment was in the form of less movement than normal, and that there was no objective evidence to show any additional functional loss of range of motion due to pain following repetitive motion.  At all times, strength is shown to be no less than 4/5.  The Veteran uses a brace regularly.  In summary, while there was some pain on movement, and interference with prolonged sitting, standing, and walking, the Board concludes that these factors do not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system because they are not shown to have sufficiently limited the Veteran's ability to perform the working movements of the left knee.  As noted above, the Veteran is shown to have full extension, with flexion to no less than 90 degrees.  There simply is no clinical indication that the Veteran's complaints of pain have caused additional functional impairment such as limitation of motion that would warrant an evaluation in excess of the currently assigned rating.  Although the Veteran has a decreased range of motion in the left knee, his measured ranges of motion still exceeded the limitations required to meet the criteria for a 30 percent rating under both DCs 5260 and 5261.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra. 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, except for a single finding of limited extension in 2008, the ranges of motion of the left knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  Separate ratings for limitation of left knee motion are therefore not warranted. 

Additionally, for functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left knee disability, which have been discussed.  The evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran reported that he performs seasonal factory work, and that he is currently doing part-time work in landscaping.  The Veteran's symptomatology has been discussed.  There is no evidence of additional hospitalization for left knee symptoms during the time period in issue.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board acknowledges that the Veteran is competent to report symptoms of his left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected left knee disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the veteran's increased rating claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's left knee evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his left knee disability such that a rating in excess of 20 percent is warranted. 


II.  TDIU

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in the Board's August 2014 remand, it determined that the issue of entitlement to a TDIU had been raised. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: left knee, status post meniscectomy, arthroscopy and debridement, evaluated as 20 percent disabling, left knee internal derangement with instability, medial lateral cruciate ligament, evaluated as 10 percent disabling, and surgical scar, left knee, evaluated as 0 percent disabling (noncompensable).  His combined rating is 30 percent.

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2014), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  The Board recognizes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, and in this regard, for VA benefits purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, it should be noted that the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id. 

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In addition, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or any illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this case, the medical evidence shows that the Veteran has received multiple treatments for the symptoms of his service-connected left knee disabilities, and that he regularly wears a brace.  The March 2010 VA examination report reflects that the Veteran reported that his usual occupation was factory work, that he was not currently employed, and that he had been unemployed for less than one year, because of "seasonal work."  The report notes that there are no incapacitating episodes of arthritis, and that the Veteran was able to walk more than 1/4 of a mile, and able to stand more than one hour.  The examiner concluded that there were no significant effects on the Veteran's usual occupation.  The September 2014 VA examination report notes that functional loss and impairment was in the form of less movement than normal, and that his symptoms impacted physical and sedentary employment to the extent that it was difficult for him to perform any activity involving prolonged sitting or walking.  During his May 2014 hearing, the Veteran testified that he was performing part-time work in landscaping.  There is no competent opinion, or objective evidence of record, indicating that the Veteran is considered unemployable due to one or more of his service-connected disabilities.  Kellar, 6 Vet. App. at 162.  

In addition, the Veteran is shown to have a significant medical history of a low back disability for which service connection is not currently in effect, that is productive of pain, impairment in the ranges of motion, and sleep difficulties.  See e.g., VA progress note, dated in November 2010.  There is no history of hospitalization or surgery for any of his service-connected disabilities during the time period in issue.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted.  Consequently, further development and/or consideration of this claim as to these service-connected disabilities is not necessary.

In reaching both of these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February and March of 2010 (increased rating), and September 2014 (TDIU), of the criteria for an increased rating and/or a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as October 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.  To the extent that the Veteran has asserted that his March 2010 VA examination was inadequate, in September 2014, he was afforded another examination; the ranges of motion found in September 2014 were nearly identical to those recorded in March 2010.  In addition, the March 2010 VA examination report shows that the Veteran was provided with the opportunity to discuss his symptoms with the VA examiner.  The examiner recorded his complaints, reviewed his claims file, afforded him an examination, and provided findings, which have been discussed.  The Board can find no basis to reduce the probative value of those findings, and they are considered highly probative evidence of the severity of his condition at that time.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Veteran's claims must be denied.

In August 2014, the Board remanded these claims.  The Board directed that the Veteran be afforded an examination, and that he be issued a VCAA notification with regard to the claim for a TDIU.  In September 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In May 2014, the Veteran was provided an opportunity to set forth his contentions during a personal hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2014 hearing, the undersigned identified the increased rating issue on appeal.  Also, information was solicited regarding the severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims does not cause any prejudice to the Veteran.  There is significant evidence against these claims.






ORDER

A rating in excess of 20 percent for service-connected left knee, status post meniscectomy, arthroscopy and debridement is denied.

The claim for TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


